DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Apart from the rejection under non-statutory double patenting, claims 20-24 recite allowable subject matter because the prior art of record does not teach or suggest a system where a hearing user’s voice signal is sent to an assisted user’s device and from that assisted user’s device on to the relay to generate text.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-3, 7-8 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by McClelland (US 2005/0094777 A1).
As to claim 1, McClelland discloses a system (Fig. 1) for communication between an assisted user (AU) and a hearing user (HU) using an HU's communication device, the system comprising: 
an AU's first communication device (transmission tower “local” to hearing impaired party, para. 0019); 
an AU's second communication device including one or more processors, a display screen, a speaker and a microphone (user device 120, para. 0021); and 
one or more computer-readable media coupled to the one or more processors, the one or more computer-readable media configured to store instructions that when executed by the one or more processors cause the system to perform operations (para. 0021), the operations comprising: 
establish local wireless communication between the AU's second communication device and the AU's first communication device (para. 0019); 

transmit the AU's voice signal to the HU's communication device via the AU's first communication device (para. 0019); 
receive an HU's voice signal via the AU's first communication device, the HU's voice signal originating at the HU's communication device (para. 0052, 0063, 0070); 
receive captions from a remote transcription system (communication assistant 140 with voice recognizer 145, para. 0023-0024) via the AU's first communication device, the captions corresponding to the HU voice signal (para. 0049-0050); 
broadcast the HU voice signal via the speaker (para. 0052, 0063, 0070); and 
present the captions via the display screen (para. 0050).
As to claim 2, McClelland discloses: wherein the AU's second communication device further includes a wireless transceiver for wirelessly communicating with the AU's first communication device (para. 0019, 0021).
As to claim 3, McClelland discloses: wherein the AU's first communication device includes a wireless receiver (para. 0019).
As to claim 7, McClelland discloses: wherein the AU's second communication device is a computer (para. 0021).
As to claim 8, McClelland discloses: wherein the AU's second communication device is a palm type computing device (para. 0021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClelland in view of Hinman et al. (US 2006/0153122 A1, “Hinman”).
McClelland differs from claim 4 in that it does not disclose: wherein the relay AU's first communication device is a wireless router linked via an internet connection to the remote transcription system.
Hinman teaches the well known use of a wireless access point (400 in Fig. 5), which includes a router (router core 401, para. 0023), for linking various communication devices to an Internet connection (WAN interface 405).  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the above teaching of Hinman within McClelland in order to provide the convenience and mobility of wireless access to a local area network and the Internet (Hinman: para. 0020-0021).
As to claim 5, McClelland in view of Hinman discloses: wherein each of the AU's second communication device and the AU's first communication device has a network address usable to communicate with other of the AU's first communication device and the AU's second communication device (Hinman: para. 0021-0024).
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClelland in view of Bojeun (US 2005/0226398 A1).
McLaughlin differs from claim 6 in that although it teaches the user device 120 as being a personal computer or web-based appliance (para. 0021), it does not specifically disclose: a browser application and wherein the captions are presented via the browser application.
.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McClelland in view of McLaughlin et al. (US 6181736 B1, “McLaughlin”).
McClelland differs from claim 9 in that although it teaches the use ANI (para. 0041, 0059), it does not disclose: wherein the operations further comprise receiving an indication of a request for a communication session originating at the HU's communication device by way of the AU's first communication device and providing an indication of the request via the display screen.
McLaughlin teaches the well known display of caller ID information to indicate a call request (col. 17, lines 58-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McClelland with the above teaching of McLaughlin in order to visually inform a hearing-impaired user of an incoming call request.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-9, 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8908838 in view of Hinman.
Claim 1 (present application)
Claim 1 (US 8908838)
A system for communication between an assisted user (AU) and a hearing user (HU) 




an AU's second communication device including one or more processors, a display screen, a speaker and a microphone; and
an assisted user's captioned device comprising: (1) a captioned device processor 
linkable to first and second communication links;  (2) a visual display linked to the captioned device processor;  (3) a microphone linked to the captioned device processor for receiving voice signals from the assisted user using the assisted user's captioned device;  (4) a speaker linked to the captioned device 
processor for broadcasting voice signals received by the captioned device to the ear of the assisted user as voice signals from the hearing person are received at the captioned device;  
one or more computer-readable media coupled to the one or more processors, the one or more computer-readable media configured to store instructions that when 

establish local wireless communication between the AU's second communication device and the AU’s first communication device;

obtain an AU's voice signal via the microphone;
(ii) obtaining voice signals from the assisted user via the microphone;  
transmit the AU's voice signal to the HU's communication device via the AU’s first communication device;
(iii) transmitting the assisted user's voice signals from the captioned device to the hearing person via the first communication link;  
receive an HU's voice signal via the AU’s first communication device, the HU's voice signal originating at the HU's communication device;
(iv) receiving voice signals from the hearing person via the first communication link;  
receive captions from a remote transcription system via the AU’s first communication device, the captions corresponding to the HU voice signal;
(b) receiving text corresponding to the hearing person's voice signals from the relay via the second communication link;  
broadcast the HU voice signal via the speaker; and
(v) broadcasting the voice signals from the 
hearing person via the speaker to the assisted user as the voice signals from the hearing person are received at the captioned device;

displaying the text received from the relay via the visual display for the assisted user to view.


Claims 1-26 of US 8908838 differ from claim 1 of the present application in that it does not recite transmitting and receiving communication data by way of a first communication that is coupled via local wireless communication with the first communication device.
Hinman teaches the well known use of a local wireless access point (400 in Fig. 5), which includes a router (router core 401, para. 0023), for linking various communication devices to an Internet connection (WAN interface 405).  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the above teaching of Hinman within the system claimed in the patent in order to provide the convenience and mobility of wireless access to a local area network and the Internet (Hinman: para. 0020-0021).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grobler et al. (US 2005/0048997 A1) teach a wireless router and the use IP addresses (para. 0031).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512.  The examiner can normally be reached on Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stella L. Woo/            Primary Examiner, Art Unit 2652